DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 7/6/2022  has been entered.

EXAMINERS AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephonic communication with Gary Koo (Reg. No. 59743) on 03/23/2022. 

The listing of claims below will replace all prior versions and listings of claims in the application:

LISTING OF CLAIMS
1. (Currently Amended) An autonomous vehicle speed control device provided in an autonomous vehicle capable of driving in a plurality of modes including an automatic driving mode for performing automatic driving, comprising: 
	a touch panel on which a vehicle speed control button for inputting a first vehicle speed control instruction to the autonomous vehicle is displayed; 
	a joystick provided higher than a seat surface of a seat of the autonomous vehicle and configured to input a plurality of different control instructions, the different control instructions including at least a second vehicle speed control instruction, a device control instruction, and a turn control instruction, to the autonomous vehicle by manual operation; and 
	a processor configured to (i) control the autonomous vehicle based on at least one of the different control instructions irrespective of the mode of the autonomous vehicle when an operator is not inputting the first vehicle speed control instruction in the automatic driving mode and the processor is not executing the first vehicle speed control instruction in the automatic driving mode and (ii) control a vehicle speed of the autonomous vehicle by prioritizing the first vehicle speed control instruction input from the touch panel over the second vehicle speed control instruction input from the joystick, in the automatic driving mode.

2. (Previously Presented) The autonomous vehicle speed control device according to claim 1, further comprising: a mechanical emergency-stop button for inputting a stop instruction to the autonomous vehicle, wherein the processor causes the autonomous vehicle to stop by prioritizing the stop instruction input from the mechanical emergency-stop button over the first vehicle speed control instruction input from the touch panel and the second vehicle speed control instruction input from the joystick.  

3. (Previously Presented) The autonomous vehicle speed control device according to claim 1, wherein in the automatic driving mode, the processor prioritizes a deceleration control instruction input from the touch panel over the second vehicle speed control instruction input from the joystick and causes the autonomous vehicle to decelerate.  

4. (Previously Presented) The autonomous vehicle speed control device according to claim 1, wherein the joystick can be stored in a storage compartment covered with a lid.  

5. (Currently Amended) The autonomous vehicle speed control device according to claim 1, wherein in the automatic driving mode, the processor invalidates the second vehicle speed control instruction from the joystick when prioritizing the first vehicle speed control instruction input from the touch panel over the second vehicle speed control instruction input from the joystick.

6. (Previously Presented) The autonomous vehicle speed control device according to claim 1, wherein a foot-operated pedal for inputting a third vehicle speed control instruction to the autonomous vehicle is not provided.  

7. (Currently Amended) The autonomous vehicle speed control device according to claim 1, wherein the prioritizing, by the processor, of the first vehicle speed control instruction input from the touch panel over the second vehicle speed control instruction input from the joystick occurs when  the operator is inputting the first vehicle speed control instruction in the automatic driving mode or the processor is executing the first vehicle speed control instruction in the automatic driving mode.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, closest prior art Keita et al. WO-2018174249-A1 (hereinafter Kieta) and Abe et al. US PG Publication 20170334452 (hereinafter Abe), taken either individually or in combination with other prior art of record, fail to teach the claimed invention as a whole.
Keita teaches an autonomous vehicle speed control device provided in an autonomous vehicle capable of driving in a plurality of modes including an automatic driving mode for performing automatic driving, comprising: [Kieta, Para. 26, Para. 29, Para. 82, Para. 79] a touch panel on which a vehicle speed control button for inputting a vehicle speed control instruction to the autonomous vehicle is displayed; [Kieta, Para. 155, Para. 159, Para. 160, Para. 163, Para. 172, Para. 173, Fig. 10, Fig. 11] a speed dial configured to input a vehicle speed control instruction to the autonomous vehicle by manual operation; [Kieta, Para. 28, Para. 38, Para 82, Fig. 3] and a vehicle speed control unit configured to control the vehicle speed of the autonomous vehicle by prioritizing the vehicle speed control instruction input from the touch panel over the vehicle speed control instruction input from the speed dial, in the automatic driving mode [Kieta, Para. 82, Para. 155, Para. 157, Para. 159, Para. 160]. 
Kieta does not teach a joystick provided higher than a seat surface of a seat of the autonomous vehicle and configured to input a plurality of different control instructions, the different control instructions including at least a second vehicle speed control instruction, a device control instruction, and a turn control instruction, to the autonomous vehicle by manual operation. Kieta also does not teach controlling the autonomous vehicle based on at least one of the different control instructions irrespective of the mode of the autonomous vehicle when an operator is not inputting the first vehicle speed control instruction in the automatic driving mode and the processor is not executing the first vehicle speed control instruction in the automatic driving mode. 
Abe teaches a joystick provided higher than a seat surface of a seat of the autonomous vehicle and configured to input a plurality of different control instructions, the different control instructions including a second vehicle speed control instruction and a turn control instruction to the autonomous vehicle by manual operation [Abe, Para. 9, Para. 61, Para. 70, Para. 71, Fig. 4A, Fig. 4B]. 
Abe does not teach a joystick configured to input a device control instruction. Abe also does not teach controlling the autonomous vehicle based on at least one of the different control instructions irrespective of the mode of the autonomous vehicle when an operator is not inputting the first vehicle speed control instruction in the automatic driving mode and the processor is not executing the first vehicle speed control instruction in the automatic driving mode. 
In sum, both Kieta and Abe fail to teach a joystick configured to input a device control instruction. Further, both Kieta and Abe fail to teach a processor configured to control the autonomous vehicle based on at least one of the different control instructions irrespective of the mode of the autonomous vehicle when an operator is not inputting the first vehicle speed control instruction in the automatic driving mode and the processor is not executing the first vehicle speed control instruction in the automatic driving mode. Rather, Kieta provides that the speed setting change dial of Keita cannot be used during the unmanned autonomous driving mode and thus, the use of the speed setting change dial 14 of Keita is dependent upon the driving mode. Similarly, Abe discusses that the driving controller controls the travel of the vehicle based on operation of the joystick when the mode is switched from the automated driving to the manual driving, and thus, the use of the joystick of Abe is also dependent upon the driving mode.
Therefore, the invention as claimed represents a unique combination of features. While the prior art of record teaches parts of the claimed invention, the combination of each limitation taught by the prior art of record does not yield an obvious combination that would result in the specific invention claimed. Thus, the prior art of record does not render the invention, as claimed, obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENYUAN YANG whose telephone number is (571)272-5455. The examiner can normally be reached Monday - Thursday 9:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.Y./Examiner, Art Unit 3668                                                                                                                                                                                                        
/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668